

113 S1615 IS: America Recruits Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1615IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Warner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo develop and recruit new, high-value jobs to the United States, to encourage the repatriation of jobs that have been off-shored to other countries, and for other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the America Recruits Act of 2013.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Findings.Sec. 3. Inbound investment program to recruit jobs to the
				United States.Sec. 4. United States Economic Competitiveness
				Commission.Sec. 5. Improvements to Federal efforts to support job creation
				in manufacturing and services sectors.Sec. 6. Utilization of industry-approved certification
				assessments and standards to improve education and training program
				performance.Sec. 7. Feasibility assessment for manufacturing capacity
				improvement partnership.Sec. 8. Surveys of United States corporations with
				manufacturing facilities or customer service centers located in foreign
				countries.Sec. 9. National Academy of Sciences recommendations for
				improving advanced manufacturing.Sec. 10. Assessment of distortive economic
				policies.Sec. 11. Limitation on Government printing costs.2.Findings(a)In
			 generalCongress finds the
			 following:(1)Between 1971 and
			 2011, the United States share of manufacturing output as a percentage of the
			 world total has dropped by almost 10 percent, with 50 percent of this decline
			 occurring during the last decade.(2)Manufacturing has
			 been a source of good jobs and has historically provided wages and benefits
			 nine percent above the average for American workers.(3)The number of
			 manufacturing sites in the United States fell from 397,552 in 2001 to 344,352
			 by June 2010, leaving more than 50,000 factories far below capacity or
			 vacant.(4)In 2010, the
			 trade deficit of the United States in manufactured products with advanced
			 technology was over $81,000,000,000.(5)The percentage of
			 Americans working in manufacturing fell from 12.5 percent in 1998 to 8.9
			 percent in 2008, and is expected to decline to 7.4 percent by 2018.(6)United States
			 service industries, including information technology, financial services,
			 professional and business services, transportation and logistics, utilities,
			 and others employ more than 90,000,000 Americans and have enjoyed significant
			 growth over the last decade.(7)The unemployment
			 rate in the United States has been greater than 8 percent since January
			 2009.(8)Exports currently
			 support more than 1/3 of United States manufacturing jobs
			 and more than $500,000,000,000 in services exports. The earnings of Americans
			 who work for firms that export are more than 15 percent higher than those of
			 similar workers at firms that do not export.(9)Ninety-five
			 percent of the world’s consumers of goods and services live outside the United
			 States.(10)To create the
			 next generation of high-value jobs and to be competitive in the global
			 marketplace, we need to expand the capacity of the manufacturing and traded
			 services sectors to support exports.(b)Sense of
			 CongressIt is the sense of Congress that Congress should—(1)take action to
			 help companies create new manufacturing and services jobs in the United States,
			 including an inbound investment program which would provide matching funds to
			 States that seek to recruit companies to locate in their State;(2)encourage
			 expedited consideration of export financing for companies that are already
			 working with the Federal Government to increase their export capacity;(3)ensure
			 industry-approved certification assessments and standards are established for
			 providers of education and workforce training programs in manufacturing and
			 information technology;(4)establish
			 policies that enable lawmakers to better understand the challenges facing
			 American manufacturing, including—(A)metrics that
			 measure the success of onshoring and manufacturing-related programs;(B)baseline and
			 annual targets for high-value job creation and job repatriation; and(C)improvements to
			 existing surveys of companies with overseas facilities;(5)establish an
			 independent United States Economic Competitiveness Commission to provide
			 ongoing assessments of the competitiveness of the United States in key
			 sectors;(6)further exercise
			 its oversight role by asking the National Academy of Sciences to assess the
			 effectiveness of Federal research and development funding and programs that
			 support advanced manufacturing; and(7)call upon the
			 independent United States International Trade Commission and the Government
			 Accountability Office to contribute to a more comprehensive understanding of
			 distortive or discriminatory economic policies in global markets in order to
			 better support and assist United States companies.3.Inbound
			 investment program to recruit jobs to the United States(a)Program
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall establish a program to award
			 grants to States that are recruiting high-value jobs. Grants awarded under this
			 section may be used to issue forgivable loans to eligible entities that are
			 deciding whether to locate eligible facilities in foreign countries or in the
			 United States to assist such entities in locating such facilities in rural or
			 distressed areas.(b)Federal grants
			 to States(1)In
			 generalThe Secretary shall carry out the program through the
			 award of grants to States to provide loans described in subsection (c).(2)Application(A)In
			 generalA State seeking a grant under the program shall submit an
			 application to the Secretary in such manner and containing such information as
			 the Secretary may require. Once the program is operational, any State may apply
			 for a grant on an ongoing basis, until funds are exhausted. The Secretary may
			 also establish a process for pre-clearing applications from States. The
			 Secretary shall notify all States of this grant opportunity once the program is
			 operational. All information about the program and the State application
			 process must be online and must be in a format that is easily understood and is
			 widely accessible.(B)ElementsEach
			 application submitted by a State under subparagraph (A) shall include—(i)a
			 description of the eligible entity the State proposes to assist in locating an
			 eligible facility in a rural or distressed area of the State;(ii)a
			 description of such facility, including the number of high-value jobs relating
			 to such facility;(iii)a
			 description of such rural or distressed area;(iv)a
			 description of the resources of the State that the State has committed to
			 assisting such corporation in locating such facility, including tax incentives
			 provided, bonding authority exercised, and land granted; and(v)such other
			 elements as the Secretary considers appropriate.(C)NoticeAs
			 soon as practicable after establishing the program under subsection (a), the
			 Secretary shall notify all States of the grants available under the program and
			 the process for applying for such grants.(D)Online
			 submission of applicationsThe Secretary shall establish a
			 mechanism for the electronic submission of applications under subparagraph (A).
			 Such mechanism shall utilize an Internet website and all information on such
			 website shall be in a format that is easily understood and widely
			 accessible.(E)ConfidentialityThe
			 Secretary may not make public any information submitted by a State to the
			 Secretary under this paragraph regarding the efforts of such State to assist an
			 eligible entity in locating an eligible facility in such State without the
			 express consent of the State.(3)SelectionThe
			 Secretary shall award grants under the program on a competitive basis to States
			 that—(A)the Secretary
			 determines are most likely to succeed with a grant under the program in
			 assisting an eligible entity in locating an eligible facility in a rural or
			 distressed area;(B)if successful in
			 assisting an eligible entity as described in subparagraph (A), will create the
			 greatest number of high-value jobs in rural or distressed areas;(C)have committed
			 significant resources, to the extent of their ability as determined by the
			 Secretary, to assisting eligible entities in locating eligible facilities in a
			 rural or distressed areas; or(D)meet such other
			 criteria as the Secretary considers appropriate, including criteria relating to
			 marketing plans, benefits to ongoing regional or State strategies for economic
			 development, and job growth.(4)Limitation on
			 competition between statesThe Secretary may not award a grant to
			 a State under the program to assist an eligible entity in locating an eligible
			 facility in such State if another State is seeking to assist such eligible
			 entity in locating such eligible facility in such other State.(5)Availability of
			 grant amountsFor each grant awarded to a State under the
			 program, the Secretary shall make available to such State the amount of such
			 grant not later than 30 days after the date on which the Secretary awarded the
			 grant. The total amount of grants awarded under this program may not exceed
			 $100,000,000.(c)Loans from
			 States to corporations(1)In
			 generalAmounts received by a State under the program shall be
			 used to provide assistance to an eligible entity to locate an eligible facility
			 in a rural or distressed area of the State.(2)LoansA
			 State receiving a grant under the program shall provide assistance under
			 paragraph (1) in the form of a single loan to a single eligible entity as
			 described in paragraph (1) to cover the costs incurred by the eligible entity
			 in locating the eligible facility as described in such paragraph.(3)Loan terms and
			 conditionsEach loan provided under paragraph (2) shall have a
			 term of 5 years and shall bear interest at rates equal to the Federal long-term
			 rate under section 1274(d)(1)(C) of the Internal Revenue Code of 1986.(4)AmountThe
			 amount of a loan issued to an eligible entity under the program for the
			 location of an eligible facility shall be an amount equal to not more than
			 $5,000 per full-time equivalent employee to be employed at such
			 facility.(5)RepaymentRepayment
			 of a loan issued by a State to an eligible entity under the program shall be
			 repaid in accordance with such schedule as the State shall establish in
			 accordance with such rules as the Secretary shall prescribe for purposes of the
			 program. Such rules shall provide for the following:(A)Forgiveness of
			 all or a portion of the loan, the amount of such forgiveness depending upon the
			 following:(i)The
			 performance of the borrower.(ii)The number or
			 quality of the jobs at the facility located under the program.(B)Repayment of
			 principal or interest, if any, at the end of the term of the loan.(d)Existing
			 officeTo the degree practicable, the Secretary shall carry out
			 the program through an office of the Department of Commerce that existed on the
			 day before the date of the enactment of this Act.(e)Assessment and
			 recommendations(1)Ongoing
			 assessmentThe Secretary shall conduct an ongoing assessment of
			 the program.(2)RecommendationsThe
			 Secretary may submit to Congress recommendations for such legislative action as
			 the Secretary considers appropriate to improve the program, including with
			 respect to any findings of the Secretary derived by comparing the program
			 established under subsection (a) with the programs and policies of governments
			 of other countries used to recruit high-value jobs.(f)DefinitionsIn this section:(1)DistressedThe
			 term distressed, with respect to an area, means an area in the
			 United States that, on the date on which the program is established under
			 subsection (a)—(A)is included in
			 the most recent classification of labor surplus areas by the Secretary of
			 Labor; and(B)has an
			 unemployment rate equal to or great than 110 percent of the unemployment rate
			 of the United States.(2)Eligible
			 entityThe term eligible entity means an entity that
			 employs not fewer than 50 full-time equivalent employees in high-value
			 jobs.(3)Eligible
			 facilityThe term eligible facility means a facility
			 at which—(A)an eligible
			 entity employs not fewer than 50 full-time equivalent employees in high-value
			 jobs;(B)with respect to a
			 rural or distressed area, the mean of the wages provided by the eligible entity
			 to individuals employed at such facility is greater than the mean wage for the
			 county in which the rural or distressed area is located; and(C)the facility derives at least the majority of its revenues
			 from—(i)goods production;
			 or(ii)providing
			 product design, engineering, marketing, or information technology services.(4)High-value job
			 definedThe term
			 high-value job means a job that—(A)exists within an
			 eligible facility; and(B)has a North
			 American Industrial Classification that corresponds with manufacturing,
			 software publishers, computer systems design, or related codes, and is higher
			 than the mean hourly wage in the country.(5)RuralThe
			 term rural, with respect to an area, means any area in the United
			 States which, as confirmed by the latest decennial census, is not located
			 within—(A)a city, town, or
			 incorporated area that has a population of greater than 20,000 inhabitants;
			 or(B)an urbanized area
			 contiguous and adjacent to a city or town that has a population of greater than
			 50,000 inhabitants.4.United States
			 Economic Competitiveness Commission(a)EstablishmentThere
			 is established a commission to be known as the United States Economic
			 Competitiveness Commission (referred to in this section as the
			 Commission).(b)Membership(1)CompositionThe
			 Commission shall be composed of 12 members appointed as follows:(A)Three members
			 appointed by the majority leader of the Senate.(B)Three members
			 appointed by the minority leader of the Senate.(C)Three members
			 appointed by the Speaker of the House of Representatives.(D)Three members
			 appointed by the minority leader of the House of Representatives.(2)Deadline for
			 appointmentEach member of the Commission shall be appointed not
			 later than 180 days after the date of the enactment of this Act.(3)TermsEach
			 member of the Commission shall be appointed for a term of 2 years and may serve
			 not more than 3 terms.(4)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.(5)MeetingsThe
			 Commission shall meet at least once each month at the call of the chairperson
			 or a majority of its members. The Commission shall hold at least 1 meeting in
			 corporation in each of 6 months per year.(6)QuorumEight
			 members of the Commission shall constitute a quorum, except that if a majority
			 of members in the quorum have been appointed by a leader of the same political
			 party, the quorum shall include not fewer than 3 members appointed by a leader
			 of the other political party.(7)Chairperson and
			 vice chairpersonThe Commission shall elect a chairperson and
			 vice chairperson from among its members. The term of office of the chairperson
			 and vice chairperson shall be 2 years.(c)Duties(1)Ongoing
			 assessment of united states competitiveness(A)Assessment
			 requiredThe Commission shall conduct an ongoing independent
			 assessment of the competitiveness of the United States in the global economy in
			 order to offer recommendations to the Government for the improvement of United
			 States competitiveness over time.(B)ElementsIn
			 carrying out the assessment required by subparagraph (A), the Commission shall,
			 on an ongoing basis—(i)assess the
			 competitiveness of the United States in all sectors of the global economy,
			 including sectors relating to manufacturing, aerospace, communications,
			 information technology, energy, life sciences, biotechnology, and such other
			 sectors as the Commission considers appropriate;(ii)identify,
			 including through use of the Technology Database Mapping Program developed
			 under paragraph (2)—(I)markets
			 (including anticipated markets) for new and developing technologies in each
			 sector of the global economy; and(II)new and
			 developing process technologies, including manufacturing process technologies
			 that can be used by United States corporations to gain a competitive advantage
			 in such sectors of the global economy; and(iii)identify
			 measures to take advantage of the markets and technologies identified under
			 subclauses (I) and (II) of clause (ii), respectively, to give the United States
			 a competitive advantage in such sectors of the global economy, including, as
			 appropriate, measures to encourage and facilitate the development, acquisition,
			 and use of technologies described in such subclauses.(2)Technology
			 database mapping programThe Commission shall develop a detailed,
			 accurate, and comprehensive computer program database, to be known as the
			 Technology Database Mapping Program, to identify and keep track
			 of new and developing technologies described in subclauses (I) and (II) of
			 paragraph (1)(B)(ii).(3)RepositoryThe
			 Commission shall serve as an independent repository for information about
			 technological developments in global markets.(4)Reports(A)Periodic
			 reportsThe Commission shall submit to Congress, at such periodic
			 frequency as the Commission considers appropriate, a report on the
			 competitiveness of the United States in the global economy.(B)ElementsEach
			 report submitted pursuant to subparagraph (A) shall include the
			 following:(i)The
			 findings of the Commission with respect to the most recent assessment carried
			 out pursuant to clause (i) of paragraph (1)(B).(ii)A
			 description of the markets and technologies identified pursuant to clause (ii)
			 of such paragraph.(iii)A
			 description of the measures identified pursuant to clause (iii) of such
			 paragraph and any factors affecting the implementation of such measures,
			 including factors relating to the following:(I)Proposed trade
			 agreements and the enforcement of existing trade agreements.(II)Taxation.(III)Government
			 procurement and Government regulations.(IV)The United
			 States patent system.(V)Intellectual
			 property laws and the enforcement of such laws.(VI)Education,
			 including vocational training.(VII)Research and
			 development programs.(VIII)Infrastructure
			 development, with emphasis on improvements necessary to attract new
			 jobs.(iv)Recommendations
			 for national priorities for advanced research projects for industries of the
			 future.(C)Ad hoc
			 reportsThe Commission shall submit to Congress such other
			 reports as are requested by members of Congress or congressional
			 committees.(d)Powers of
			 commission(1)Hearings and
			 evidenceThe Commission may hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers advisable to carry out this section. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.(2)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take under this section.(3) Information
			 from federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to enable it to carry out this section. Upon request of the
			 chairperson of the Commission, the head of such department or agency shall, to
			 the extent authorized by law, furnish such information to the
			 Commission.(4)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.(5)Gifts,
			 bequests, and devisesThe Commission may accept, use, and dispose
			 of gifts, bequests, or devises of services or property, both real and personal,
			 for the purpose of aiding or facilitating the work of the Commission. Gifts,
			 bequests, or devises of money and proceeds from sales of other property
			 received as gifts, bequests, or devises shall be deposited in the Treasury of
			 the United States and shall be available for disbursement upon order of the
			 chairperson of the Commission.(6)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 section.(7)Contract
			 authorityTo the extent or in the amounts provided in advance in
			 appropriation Acts, the Commission may contract with and compensate government
			 and private agencies or corporations to enable the Commission to discharge its
			 duties under this section.(e)Commission
			 personnel matters(1)Service without
			 payThe members of the Commission shall serve without pay.(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.(3)Staff(A)Director(i)In
			 generalSubject to subparagraph (C) and to the extent provided in
			 advance in appropriation Acts, the Commission shall appoint and fix the
			 compensation of a director.(ii)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform such other
			 duties as the Commission may direct.(B)StaffIn
			 accordance with rules agreed upon by the Commission, subject to subparagraph
			 (C), and to the extent provided in advance in appropriation Acts, the director
			 may appoint and fix the compensation of such additional personnel as may be
			 necessary to enable the Commission to carry out its duties.(C)Applicability
			 of certain civil service lawsThe director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service and may be
			 compensated without regard to the provisions of chapter 51 and subchapter III
			 of chapter 53 of such title relating to classification and General Schedule pay
			 rates, except that—(i)compensation
			 fixed under subparagraph (A)(i) may not exceed $150,000 per year; and(ii)compensation
			 fixed under subparagraph (B) may not exceed a rate equal to the daily
			 equivalent of the annual rate of basic pay for level V of the Executive Schedule.(4)Experts and
			 consultantsIn accordance with rules agreed upon by the
			 Commission and to the extent provided in advance in appropriation Acts, the
			 director may procure the services of experts and consultants under section
			 3109(b) of title 5, United States Code, but at rates for individuals not to
			 exceed the daily equivalent of the annual rate of basic pay for level V of the
			 Executive Schedule under section 5316 of such title.(5)Detail of
			 Government employeesUpon request of the Commission, the head of
			 any Federal department or agency may detail, without reimbursement from the
			 Commission, any of the personnel of that department or agency to the Commission
			 to assist it in carrying out its duties under this section. Such detailee shall
			 retain the rights, status, and privileges of their regular employment without
			 interruption.(f)TerminationThe
			 authority for the Commission provided in this section shall terminate and the
			 Commission shall be dissolved on September 30, 2017.(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2014 through
			 2018.5.Improvements to
			 Federal efforts to support job creation in manufacturing and services
			 sectors(a)Baseline and
			 annual targetsEach year, the
			 Secretary of Commerce shall establish a baseline and target levels for—(1)high-value job creation and high-value job
			 growth in United States manufacturing and information technology; and(2)repatriating high-value jobs to the United
			 States.(b)Recommendations
			 To encourage repatriation of high-Value jobs(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall, in consultation with relevant
			 Federal agencies, develop recommendations for such executive or legislative
			 action as the Secretary considers appropriate—(A)to expand the
			 scope of high-value jobs performed by companies in the United States in order
			 to create new jobs in the United States, including efforts—(i)to
			 serve the United States domestic market;(ii)to
			 increases exports from the United States to overseas; and(iii)to identify and
			 support developments in emerging sectors;(B)to expand the
			 scope of engineering work performed by companies in the United States in order
			 to create new jobs in the United States, including efforts described in
			 subparagraph (A);(C)to assess—(i)the
			 effectiveness of current laws on companies based in the United States in terms
			 of the effect on marginal decisions on where to locate capacity expansions;
			 and(ii)if
			 United States domestic or global growth occurs, how can legislation facilitate
			 United States-based companies expanding their United States-based
			 manufacturing, not solely their foreign-based manufacturing operations;
			 and(D)to encourage
			 United States corporations with production or services located in a foreign
			 country to repatriate such production or services to the United States,
			 including foreign earnings, for the purpose of increasing investment and job
			 creation in the United States.(2)ElementsThe
			 recommendations required by paragraph (1) shall include the following:(A)An assessment of
			 the effectiveness of current law in encouraging the repatriation of foreign
			 earnings to the United States and in investing foreign earnings in the United
			 States, including an estimate of the loss of revenue to the United States from
			 any existing policies.(B)An assessment of
			 the feasibility and advisability of additional legislative action to encourage
			 the repatriation of manufacturing production or services to the United
			 States.(C)An estimate of
			 the potential impacts of the legislative action described in subparagraph
			 (B).(D)Development of
			 recommendations regarding legislative action described in subparagraph
			 (B).(3)Report(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall submit to Congress the
			 recommendations required by paragraph (1).(B)PublicationUpon
			 submission of the report pursuant to subparagraph (A), the Secretary shall make
			 such report available to the public.(c)Establishment
			 of repatriation task forces(1)EstablishmentThe
			 Secretary of Commerce may establish such task forces as the Secretary considers
			 necessary to meet the baseline and target levels established under subsection
			 (a) and, to the extent possible, implement the recommendations issued under
			 subsection (b).(2)CooperationTo
			 the degree practicable, each task force established pursuant to paragraph (1)
			 shall cooperate with—(A)the President's
			 Council on Innovation and Competitiveness in the development of the agenda
			 required by section 1006(d)(1) of the America COMPETES Act (15 U.S.C.
			 3718(d)(1)); and(B)other relevant
			 efforts to improve United States competitiveness.(3)MembershipEach
			 task force established pursuant to paragraph (1) shall be composed of members
			 appointed by the Secretary as follows:(A)At least 1
			 representative of each of the following:(i)The
			 Office of the Secretary of Commerce.(ii)The Economic
			 Development Administration.(iii)The
			 International Trade Administration.(iv)The United
			 States Patent and Trademark Office.(v)The
			 National Institute of Standards and Technology.(vi)The Bureau of
			 Industry and Security.(B)Not fewer than 3
			 representatives of the private sector, including different industries
			 representing the manufacturing sector, as the Secretary considers
			 appropriate.(4)DutiesEach
			 task force established pursuant to paragraph (1) shall—(A)identify United
			 States corporations with production or services located in a foreign country
			 that are interested in repatriating goods or services production to the United
			 States;(B)identify the
			 unique needs of each corporation described in subparagraph (A) that are
			 necessary to facilitate repatriation;(C)advise and assist
			 corporations described in subparagraph (A) and State and local governments to
			 promote and facilitate repatriation opportunities;(D)act as an
			 impartial advocate for all State and local governments choosing to compete for
			 facilities or jobs being repatriated;(E)to the maximum
			 extent practicable, work with Federal agencies to provide the technical
			 assistance necessary to corporations described in subparagraph (A) and State
			 and local governments to facilitate the repatriation of facilities or jobs to
			 the United States;(F)educate
			 corporations described in subparagraph (A) and State and local governments
			 on—(i)each task force
			 established pursuant to paragraph (1); and(ii)all Federal
			 assistance available to facilitate repatriation of facilities and jobs relating
			 to the manufacturing and information technology sectors;(G)identify Federal
			 policies and regulations that—(i)encourage the
			 offshoring of United States manufacturing and information technology jobs or
			 facilities; or(ii)that discourage
			 repatriation of such jobs or facilities; and(H)work closely with
			 the President and relevant agencies to change the policies and regulations
			 identified pursuant to subparagraph (G) to discourage offshoring of United
			 States manufacturing and traded services and to encourage the repatriation of
			 manufacturing and services.(d)Nonduplication
			 of effortsIn carrying out the requirements of this section, the
			 Secretary shall, to the degree practicable, coordinate with any existing
			 efforts to improve the competitiveness of the United States in the global
			 economy and to strengthen the manufacturing and information technology-related
			 sectors of the United States.(e)High-Value job
			 definedIn this section, the
			 term high-value job has the meaning given the term in section
			 3(f).6.Utilization of
			 industry-approved certification assessments and standards to improve education
			 and training program performance(a)In
			 generalThe Secretary of Commerce, in cooperation with the
			 Secretary of Labor, the Secretary of Education, and the heads of other relevant
			 Federal agencies and industry partners, shall take such actions as may be
			 necessary to ensure that industry-approved certification assessments and
			 standards are established and available to providers of education and training
			 programs in manufacturing and information technology not later than 2 years
			 after the date of the enactment of this Act in order to improve the performance
			 of training programs and to ensure that individuals who complete such training
			 have the skills necessary to enter high-skill, high-demand occupations in
			 manufacturing and information technology.(b)ActivitiesTo
			 ensure that education and training providers have access to industry-approved
			 certification assessments and standards pursuant to subsection (a), the
			 Secretary of Commerce shall—(1)create an initial
			 list of high-skill, high-demand manufacturing and information technology
			 occupations where academically accredited degrees are not required for job
			 entrance;(2)catalogue
			 existing current, industry-approved training and education program standards
			 that have accompanying objective certification assessments, which may be the
			 products of Federal agencies, State agencies, local workforce investment
			 boards, community and technical colleges, apprenticeships, industry
			 associations, or localized industry formations within or across States or
			 education organizations, or any other institution the Secretary considers
			 appropriate;(3)identify
			 industry-approved training and education program standards that do not have a
			 certification assessment to measure the competency of those completing
			 training, and where such assessments do not exist, work with relevant Federal
			 agencies, State agencies, education and training organizations, and
			 representatives of affected industries and industry-approved skills standards
			 accrediting bodies to create objective certification assessments for industries
			 that have substantial current or future employment, as determined by the
			 Secretary;(4)identify training
			 and education programs that do not implement industry-approved standards and
			 accompanying certification assessments, and where neither standards nor
			 assessments exist, work with relevant Federal agencies, State agencies,
			 education and training organizations, and representatives of the affected
			 industries and industry-approved skills standards accrediting bodies to create
			 industry-recognized standards and objective certification assessments for
			 industries that have substantial current or future employment, as determined by
			 the Secretary;(5)include within
			 the catalogue required by paragraph (2) any training or education program
			 standards or certification assessments created under paragraph (3) or (4);
			 and(6)not less
			 frequently than once every 3 years, review the catalogue required by paragraph
			 (2) to ensure training and education programs and accompanying certification
			 assessments are current and continue to have industry-approval, and in any case
			 in which training and education programs have lost industry-approval, work with
			 the effected industries, related Federal agencies, and education and training
			 organizations—(A)to identify
			 existing standards and assessments that are appropriate; or(B)to create
			 them.(c)Performance
			 evaluations(1)In
			 generalThe Secretary shall evaluate the assessments and
			 standards described in subsection (a) by assessing—(A)how accurately
			 the assessments described in such subsection measure the competency of workers
			 who have completed education and training programs described in such
			 subsection; and(B)the satisfaction
			 of manufacturing and information technology companies with the quality of such
			 assessments and standards.(2)Collection of
			 dataIn evaluating assessments and standards under paragraph (1),
			 the Secretary shall work with relevant agencies and industry organizations to
			 collect the following data:(A)The number of
			 students taking each occupational assessment annually.(B)The number of
			 students demonstrating competency on each assessment on the first, second, or
			 third attempt, annually.(C)The number of
			 assessed students employed in the occupation for which they were
			 trained.(3)Annual
			 surveyNot less frequently than once each year, the Secretary
			 shall carry out a survey, through an existing annual industry survey if
			 practicable, of a sample of manufacturing and information technology firms to
			 assess—(A)satisfaction with
			 the assessments and standards described in subsection (a); and(B)labor shortages
			 by each high-skill, high-demand occupation.(4)Publication of
			 resultsNot less frequently than once each year, the Secretary
			 shall publish the results of the evaluations carried out under paragraph (1)
			 and the surveys carried out under paragraph (3). In publishing such results,
			 the Secretary shall disaggregate data by State and where possible by county,
			 State and local workforce investment board, and training or education
			 provider.(d)SealIn
			 carrying out subsection (a), the Secretary shall establish a Department of
			 Commerce Certification of Excellence that the Secretary shall make available to
			 education and training providers that use the assessments and standards
			 described in such subsection and who show strong evidence of success in placing
			 students in the occupations for which they were trained. If the Secretary
			 establishes a seal or indicator under this subsection, the Secretary shall
			 establish a process for revocation of the seal if the quality of the assessment
			 is not maintained.(e)Innovation
			 awardsIn carrying out this section, the Secretary may
			 collaborate with relevant Federal agencies to issue awards to providers of
			 training and education programs described in subsection (a) to encourage
			 innovative and promising practices for the purpose of developing, improving,
			 and implementing the most successful methods for addressing the education and
			 training needs of participants in career and technical education programs,
			 including through existing programs at such agencies.7.Feasibility
			 assessment for manufacturing capacity improvement partnership(a)Assessment and
			 evaluationNot later than 1
			 year after the date of the enactment of this Act, the Secretary of Commerce, in
			 consultation with the President of the Export-Import Bank of the United States,
			 shall—(1)assess the feasibility and advisability of
			 creating a partnership to improve the manufacturing capacity of the United
			 States; and(2)evaluate options for integration of global
			 business development activities of United States companies into existing
			 Federal programs that facilitate participation by United States businesses in
			 the global marketplace.(b)ReportThe Secretary of Commerce shall submit a
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate that contains the
			 results of the assessment and evaluation carried out under subsection
			 (a).8.Surveys of
			 United States corporations with manufacturing facilities or customer service
			 centers located in foreign countries(a)Improvements to
			 surveys carried out by Bureau of Economic Analysis(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Commerce, in cooperation with other Federal
			 agencies, shall improve existing annual surveys and 5-year benchmark surveys
			 conducted by the Bureau of Economic Analysis to gather information about all
			 companies in the United States that own or operate manufacturing or information
			 technology facilities, including customer service facilities outside of the
			 United States, to identify—(A)the dollar value
			 of products manufactured or information technology provided at such facilities
			 by category and by type of product or service;(B)the total
			 employment at such facilities, disaggregated by type of activity or occupation,
			 including the number of full-time employees, part-time employees, contractors,
			 and any other personnel not included on payroll which contribute to such
			 facility;(C)information
			 relevant to geolocate such facilities within the supply chain; and(D)such other
			 information as the Secretary considers may assist in the development of such
			 surveys.(2)Standardization(A)In
			 generalIn improving surveys as required by paragraph (1), the
			 Secretary shall establish a policy to ensure that the findings of the Secretary
			 with respect to each such survey, across all types of companies, use
			 standardized data elements, models, and outcome-based analysis in a manner that
			 assists the Federal Government in better tracking data gathered by the surveys
			 described in such paragraph.(B)North american
			 industry classification systemThe policy established under
			 subparagraph (A) may include requirements for the use of the North American
			 Industry Classification System and related product classification systems
			 developed by the Bureau of the Census.(3)CoordinationThe
			 Secretary shall require the Director of the Bureau of Economic Analysis, the
			 Director of the Bureau of the Census, the Director of the Bureau of Labor
			 Statistics, and such other heads of bureaus, offices, and agencies of the
			 Department of Commerce and other Federal agencies that are responsible for
			 collecting and analyzing data relevant to the surveys described in paragraph
			 (1) to share aggregate-level data with each entity collecting data in support
			 of the survey or as part of the surveys described in paragraph (1).(4)Use of
			 technology for more efficient data collectionTo the degree
			 practicable, the Secretary shall use technology to increase the efficiency of
			 data collected for the surveys described in paragraph (1).(b)DatabaseThe
			 Secretary shall make available all of the aggregate-level data generated
			 through the surveys described in subsection (a)(1) to—(1)the Data.gov
			 Internet website, or any successor Federal Internet website that centralizes
			 Government-wide data and statistics or seeks to improve the performance of the
			 Federal Government; and(2)the Internet
			 website of the Department of Commerce.(c)Reports(1)Findings and
			 analysisThe Secretary shall submit to Congress the findings and
			 analysis of the Secretary with respect to the surveys improved under subsection
			 (a) along with other reports the Secretary is otherwise required to submit to
			 Congress.(2)RecommendationsAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 shall submit to Congress specific short-term and long-term recommendations
			 regarding—(A)longitudinal
			 trends in United States manufacturing and the creation or repatriation of
			 manufacturing and information technology jobs to the United States;(B)legislative
			 action to improve the competitiveness of United States manufacturing and
			 information technology, including specific recommendations which relate to
			 ongoing efforts of the Federal Government to improve the competitiveness of
			 United States manufacturing and information technology; and(C)such other
			 criteria as the Secretary considers appropriate, including coordination with
			 ongoing regional or State strategies for economic development and job
			 growth.(d)Confidentiality
			 protectionsNotwithstanding any other provision of this section,
			 all data collected through the surveys improved under subsection (a) shall
			 remain subject to the confidentiality protections established with respect to
			 such surveys under the provisions of law authorizing or requiring such
			 surveys.(e)PenaltyNotwithstanding
			 any other provision of law, a corporation that is invited to participate in a
			 survey described in subsection (a)(1) but refuses to participate in such survey
			 shall not be eligible to enter into any contract or to renew any contract with
			 the United States, receive any grant from the Federal Government, or act as a
			 subcontractor or subgrantee with respect to such a contract or grant.9.National Academy
			 of Sciences recommendations for improving advanced manufacturing(a)AgreementNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Commerce shall seek to enter into an agreement with the National Academy of
			 Sciences to perform the services covered by this section.(b)Development of
			 recommendations(1)In
			 generalUnder an agreement between the Secretary and the National
			 Academy of Sciences under this section, the National Academy of Sciences shall
			 develop recommendations for improving the competitive capabilities of United
			 States industrial facilities.(2)ElementsThe
			 study shall include the following:(A)Consideration of
			 the benefits of—(i)the
			 innovative application of advanced manufacturing technologies, processes, and
			 methods for product design and production, including rapid development of
			 prototypes, scalability of new products, and technology;(ii)commercialization
			 of research funded by university research programs; and(iii)such other
			 issues as the National Academy of Sciences considers relevant to improving the
			 competitive capabilities of United States industrial facilities.(B)An analysis of
			 the issues in implementing improvements to United States industrial
			 facilities.(C)Recommendations
			 on how the issues described in subparagraph (B) can be mitigated or
			 promoted.(3)ConsiderationsIn
			 developing recommendations pursuant to paragraph (1), the National Academy of
			 Sciences shall consider the following:(A)The ongoing
			 efforts of the President to create jobs in the United States by improving the
			 ability of United States manufacturing facilities to compete in the global
			 economy.(B)The
			 reorganization of Federal departments and agencies.(C)Measures
			 undertaken by Congress to reduce the deficit.(c)ReportsNot
			 later than 1 year after the development of the recommendations under this
			 section, the Secretary of Commerce shall submit to Congress a report describing
			 such recommendations.(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Commerce to carry out this section such sums as may be necessary
			 to carry out this section.10.Assessment of
			 distortive economic policies(a)Biennial report
			 of United States international trade commission(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act and not less frequently than once every 2 years thereafter, the United
			 States International Trade Commission shall submit a report to Congress and the
			 President that quantifies the effects of distortive or discriminatory economic
			 policies of foreign countries, inclusive of any overarching policy or
			 systematic approach, such as discrimination against United States companies,
			 trading monopolies, restrictive government procurement policies or practices,
			 tax policies or preferences, foreign direct investment policies or practices,
			 standards or subsidies, restrictive domestic financial policies, and
			 intellectual property theft in terms of their potential adverse effect on the
			 economic or commercial interests of United States industries, producers, and
			 employees as outlined in the National Trade Estimate. The Commission shall
			 assess the effects of countries, practices, and industries in the National
			 Trade Estimate, and other existing trade reports if appropriate, that are
			 commercially significant and pose the greatest potential opportunity or threat
			 to the United States over the next 10 years.(2)ElementsEach
			 report submitted under paragraph (1) shall include the following:(A)Qualitative
			 indicators of specific policies and practices that may be unfair, distortive,
			 or anti-competitive carried out by specific foreign countries and an assessment
			 of the relative significance of such policies and practices.(B)An assessment of
			 resources spent in foreign countries that are being used to preclude exports of
			 United States goods and services, United States interests, or to support the
			 development of technologies, manufacturing base, and businesses that compete
			 directly with United States businesses.(3)FacilitationTo
			 assist in the preparation of each report required by paragraph (1), the
			 Commission shall facilitate the reporting by interested persons of distortive
			 economic policies and practices, where possible.(b)Report by
			 Comptroller General of the United StatesNot later than 1 year
			 after the initial International Trade Commission report which includes the
			 requirements under this section, the Comptroller General of the United States
			 shall submit to Congress a report that—(1)assesses the
			 effectiveness of—(A)the
			 recommendations carried out or implemented by trade agencies including actions
			 taken to mitigate distortive economic policies and practices of countries, with
			 emphasis on the most egregious problems; and(B)recommendations
			 identified by such agencies that were not carried out or were
			 unsuccessful;(2)identifies gaps
			 in trade or foreign economic policies of the United States which should be
			 addressed by the executive branch or by legislation; and(3)identifies
			 agencies or programs which have successfully implemented policies to discourage
			 distortive economic activities, including—(A)specific steps
			 taken by each program to reduce such policies and practices;(B)recommendations
			 on how these entities can improve their awareness and monitoring of distortive
			 economic policies or practices and develop programs to discourage their use;
			 and(C)other information
			 which may help inform efforts to develop programs to combat these policies and
			 practices.11.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget shall coordinate with the heads of
			 Federal departments and independent agencies—(1)to determine
			 which Government publications could be available on Government Internet
			 websites and no longer printed;(2)to devise a
			 strategy to reduce overall Government printing costs over the 10-year period
			 beginning on the first day of the first fiscal year beginning after the date of the enactment of this Act, except that the Director shall ensure that
			 essential printed documents prepared for social security recipients, Medicare
			 beneficiaries, and other populations in areas with limited Internet access or
			 use continue to remain available;(3)to establish
			 Government-wide Federal guidelines on employee printing;(4)to issue on the
			 Office of Management and Budget’s public Internet website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes; and(5)to monitor the
			 amount of printing done by Federal employees, except that the Director of the
			 Office of Management and Budget shall ensure that Federal employee printing
			 costs unrelated to national defense, homeland security, border security,
			 national disasters, and other emergencies do not exceed $860,000,000
			 annually.